DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unno et al. (US 2017/0232851 A1).
In regards to claim 1, Unno discloses, in figure 1, a power supply system (Fig. 1) comprising: a first power circuit (4a) coupled to a first electric storage device (2) and an electrical load (100, par 0037); a second power circuit (4b) coupled to a second electric storage device (3) having higher output density and lower energy density than output density and energy density of the first electric storage device (Par 0041-0042); a first remaining-amount parameter acquisition device (42) that acquires a first remaining-amount parameter (SOC1) that increases or decreases in accordance with a remaining amount of the first electric storage device (Par 0086-0087); a first maximum output acquisition device (41) that acquires a first maximum output that is a maximum output of the first electric storage device (Par 0198); a voltage converter (15, 16) that converts a voltage between the first power circuit (4a) and the second power circuit (4b, par 0054); and a control device (5) that operates the voltage converter to control a flow of power between the first power circuit and the second power circuit (Par 0086, 0099), the control device (5) restricts, when the first remaining- amount parameter (SOC1) is less than a remaining amount threshold (B1_th1, step 2; Par 0099-0100) and the first maximum output (P1_max) is more than an output threshold (DT_dmd, Par 0201), discharging of the second electric storage device, compared with a case where the first remaining-amount parameter is more than the remaining amount threshold (Par 0097-0100).
In regards to claim 7, Unno discloses, in figure 1, an electric vehicle comprising the power supply system according to claim 1 mounted thereon, the electrical load (100) including a drive motor (Par 0037) mechanically coupled to drive wheels (Par 0038) and a power converter (17) that converts power between the first power circuit (4a) and the drive motor (100, par 0063).
In regards to claim 11, Unno discloses, in figure 1, the electric vehicle according to claim 7, further comprising an information display device that a driver is able46 to see (Par 0100), wherein the control device (5) causes, when the first remaining-amount parameter (SOC1) is less than the remaining amount threshold (B1_th1, step 2; Par 0099-0100), the information display device to display warning information regarding a state of the power supply system (Par 0100).
Allowable Subject Matter
Claims 2-6, 8-10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeshima et al. (US 2017/0305298 A1) is considered pertinent art as shown in Fig. 1.
Nishki et al. (US 2014/0203633 A1) is considered pertinent art as shown in Fig. 1.
Hachiya et al. (US 2011/0202197 A1) is considered pertinent art as shown in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842